,,
     AO. 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                               fl
                                                                                                                                                   Page 1 of 1 (/'
                                                                                                                                                                     L\ i
                                                                                                                                                                        i1



                                                                                                                                                                        !i
                                                                                                                                                                        I'
                                          UNITED STATES DISTRICT COURT                                                                                                  ~
                                                                                                                                                                        ,,
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                                                                     I
                                                                                                                                                                        i
                                                                                                                                                                        rI
                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                           (For Offenses Committed On or After November 1, 1987)                                 I
                                                                                                                                                                        I


                                                                                  Case Number: 3:19-mj-22199
                                                                                                                                                                        I
                            Hector Morales-Felipe

                                                                                  Ml"      o r~·"
                                                                                   e issa Bb
                                                                                  Defendant's Attorne


     REGISTRATION NO. 7506 7298
                                                                                                                  F!~~"ED
     THE DEFENDANT:                                                                                                  MAY 3 1 2019
      ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                          '.~L-~HI\ ..,,.,, UJ:> I !11\..: I ... ~~Jun I
      D was found guilty to count( s)                                             sourHEflN DISTRICT OF CAl.IFOANIA
        after a plea of not guilty.
                                                                                                                                                   -~
                                                                                                                                                           -
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                              Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

      D The defendant has been found not guilty on count( s)
                                                                               -----------------~-

      0 Count(s)                                                                   dismissed on the motion of the United States.
                        -----------------~



                                                 IMPRISONMENT
            The defendant is hereby.committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     0 TIME SERVED                             n     ?- 5
                                                                               .J __________ days

       ~  Assessment: $10 WAIVED ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                         charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, May 31, 2019
                                                                                Date of Imposition of Sentence


                                                                                J\1.icliae{ ]. Seng
                                                                                HONORABLE MICHAEL J. SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                             3:19-mj-22199
